Judgment unanimously affirmed. Memorandum: Defendant’s argument that the People failed to establish probable cause for his arrest is without merit. The People introduced the testimony of both the transmitting and receiving officers in compliance with People v Lypka (36 NY2d 210, 213-214; see also, People v Landy, 59 NY2d 369, 375-376). The contents of the message were proven and consisted of a detailed description of the vehicle, including the license number. This information was provided by citizens based upon their personal observations (see, People v Ramsey, 140 AD2d 638, Iv denied 72 NY2d 923).
The court’s refusal to suppress the identification of defendant after a hearing was correct. The witness’s viewing of defendant outside the courthouse was inadvertent and not arranged by police (see, People v Maddox, 139 AD2d 597, lv denied 72 NY2d 862; People v Brown, 126 AD2d 657, Iv denied 70 NY2d 703). (Appeal from judgment of Genesee County Court, Morton, J. — burglary, second degree, and other charges.) Present — Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.